DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
The Applicant acknowledges the nonstatutory double patenting rejection over the claims of copending Application No. 16/945,098, and has elected to defer addressing the merits of the provisional rejections until the cited pending application issues have been resolved. Accordingly, a terminal disclaimer was not filed.
Regarding the rejection of claims 1-16 under 35 U.S.C. 103, the Applicant argues that it would not have been obvious to modify Ueda with the teachings of Kohri to have optimized the B/A ratio during the production of the carrier particles by repeating the kneading coater method a plurality of times at least because the grounds of rejection fail to identify any aspect of the cited references that teaches repeating the kneading coater method a plurality of times. Therefore, the Applicant argues that the grounds of rejection rely on impermissible hindsight in view of the Applicant’s own disclosure.
Furthermore, the Applicant argues that Kohri fails to provide any teaching or suggestion to repeat the kneading coater method in such a way to achieve the claimed features of a ratio B/A of a surface area B of the electrostatic charge image developing carrier to a plan view area A of the electrostatic charge image developing carrier being 1.020 or more and 1.100 or less. 
Second, the Applicant then argues the grounds of rejection fail to articulate any reasoning as to why one of ordinary skill in the art would have been motivated to modify Ueda with the teachings of Kohri to optimize the B/A ratio.
Third, the Applicant argues that the grounds of rejection fail to provide any evidence that optimizing the B/A ratio during the production of the carrier particles by repeating the kneading coater method a plurality of times would result in a B/A ratio within the claimed range.
Fourth, the Applicant argues that the claimed range of the B/A ratio is a critical range that achieves unexpected results relative to the prior art range. In support of this argument, the Applicant cites pages 9-10 of the specification, which explains when the ratio B/A is less than 1.020, the carrier surface is too flat resulting in the frictional charging of the toner to be accelerated, and when the ratio B/A is greater than 1.100, the number of irregularities on the carrier surface is large resulting in the frictional charging of the toner to be accelerated. 
Fifth, the Applicant argues that neither Ueda nor Kohri teach or suggest that the B/A ratio is a result-effective variable. The Applicant further argues that Ueda merely teaches that when the coating resin is heated within a particular range of temperatures, then a resin coating layer having a uniform layer can be formed, and that Kohri merely teaches that toner is generally prepared by kneading a binder resin and magnetic particles.
As discussed in the previous Office Action (mailed 02/15/2022), the Applicant discloses that the ratio B/A is an index for evaluating surface roughness (see pg. 6 of the instant spec) and can be controlled by using production conditions for forming the resin layer (see pg. 9 of the instant spec). Therefore, it is understood that the B/A ratio depends on at least the relationship between the particle surface roughness and diameter of the carrier. The Applicant further discloses that the volume average particle diameter of the magnetic particles is preferably 15 µm to 100 µm and that the arithmetic average height Ra is preferably 0.1 µm to 1 µm, and more preferably 0.2 µm to 0.8 µm (page 10 of the instant specification). 
The combination of references does not teach the surface roughness of the carrier, however, such surface roughness is known in the art. For example, Morooka (US 9,726,998 B1) teaches a carrier for developing an electrostatic charge image that has a core including a magnetic member in a binder resin for a core and a resin coating layer which covers a surface of the core having a surface roughness Ra of from 0.25 µm to 0.4 µm (Col. 1, lines 41-45). Morooka teaches that the carrier has almost smooth surface properties, and ruggedness of the surface is represented by using surface roughness Ra as an index. The surface roughness Ra of the coating layer configuring the surface of the carrier is from 0.25 µm to 0.4 µm and preferably from 0.3 µm to 0.4 µm from the viewpoint of preventing frictional charging inhibition (spacer effect of silica) between the toner and the carrier due to silica and adhesion of the silica to the carrier, thereby preventing image deletion (image defect) (Col. 28, lines 57-67). Morooka further teaches that the volume average particle diameter of the carrier is preferably from 10 µm to 100 µm. When the volume average particle diameter is 10 µm or more, the developer is prevented from being scattered from a developing device. When the volume average particle diameter is 100 µm or less, the image concentration in the image to be formed is increased (Col. 29, lines 10-16). Even though the combination of references does not expressly teach the Applicant-defined B/A ratio, the carrier of the Applicant and the combination of prior art both share a sufficiently similar resin coating layer having a similar thickness, have similar external additives, and are formed using a similar production method (pg. 8 and 10 of OA). They also have similar volume average particle diameters ([0067], [0279] of Ueda, pg. 10 of the instant specification). Therefore, the carrier of the prior art would inherently have a B/A ratio similar to that of the Applicant’s carrier. Alternatively, one of ordinary skill in the art would have been motivated to repeat the steps of forming the resin coating layer (taught in [0108]-[0118] of Ueda) a plurality of times with the goal of optimizing the B/A ratio, by perfecting the surface roughness and diameter of the carrier.
Furthermore, the specification recites on page 6 that “when the toner is continuously stirred in a developing unit, the toner may aggregate and the apparent toner particle diameter may increase. As a result, a charge fluctuation may occur, and the toner may blow out of the developing unit” (pg. 6, third to last paragraph). The specification then recites that “it is presumed that the carrier, in which the average particle diameter of the inorganic particles in the resin layer, the average thickness of the resin layer, and the ratio B/A are in the above ranges, is less likely to cause toner aggregation in the developing unit due to the following reasons (a) to (c), and as a result, the toner is prevented from being blown out” (pg. 6, second to last paragraph). Therefore, it is understood by the Applicant’s explanation of the “unexpected results” that when the B/A ratio of the carrier is within the “critical” range recited in the claims, the toner should be prevented from being blown out.
However, the experimental results displayed in Table 1 on page 52 of the specification show that this is not always the case. For instance, the carriers of comparative examples 3-4, and 6 all exhibited B/A ratios that fall within the claimed ranges. However, despite having B/A ratios that fall within the “critical” range of the claims, the specified carriers still produced inferior results. For example, the carrier of comparative example 3 (B/A = 1.067), comparative example 4 (B/A = 1.059), and comparative example 6 (B/A = 1.054), received a “blow-out of toner” ranking of “D”, which is defined in the specification as machine contamination caused by the toner being clearly recognized and causing a problem in the actual use (pg. 50, first paragraph).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/945,098 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite subject matter that are within the same scope of one another. Each application claims similar carrier particles that share the same physical properties. For instance, the electrostatic charge image developing carrier of both applications comprise magnetic particles, a resin layer coating the magnetic particles (Claim 1 of both ‘975 and ‘098), contain inorganic particles that have an average particle diameter of 5 nm to 90 nm (Claim 1 of both ‘975 and ‘098), have an average thickness of the resin layer from 0.6 μm to 1.4 μm (Claim 1 of ‘975, Claim 5 of ‘098), and a ratio of B/A is from 1.020 to 1.100 (Claim 1 of both ‘975 and ‘098). This B/A ratio is narrowed down to the same range in Claim 2 of both applications to range from 1.040 to 1.080. Additionally, the average particle diameter of the inorganic particles is narrowed down to the same range in Claim 3 of both applications to range from 5 nm to 70 nm. Further, the average thickness of the resin layer coating the carrier particles is narrowed down to the same range in Claim 4 of ‘975 and Claim 6 of ‘098 to range from 0.8 μm to 1.2 μm. Both applications specifcy that the inorganic particles are silica particles (Claim 5 of ‘975, Claim 9 of ‘098), and both applications claim an electrostatic charge image developer comprising the carrier and a toner (Claim 7 of ‘975, Claim 10 of ‘098). Finally, both applications claim an image forming apparatus with the same configurations that are able to develop an image using the toner outlined in the claims (Claim 16 of ‘975, Claim 11 of ‘098).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2018/0143557 A1), in view of Kohri et al. (US 5,663,027 A), and further in view of Morooka et al. (US 9,726,998 B1).

Ueda teaches an electrostatic latent image developer containing a toner having toner base particles, an external additive and a carrier. The external additive contains silicone oil-treated silica and titanium oxide ([0022]). The carrier has a resin coating layer coating core material particle and the resin coating layer has a constituent unit formed from an alicyclic (meth)acrylic acid ester ([0012]). The use of the alicyclic (meth)acrylic acid ester as a monomer for a resin constituting the resin coating layer causes a cyclic alkyl group unit to exist so that the impact caused when the toner and the carrier are collided with each other is moderated. Therefore, the burying of silica in the toner is suppressed and even in the case of mixing silica with the toner, the silica subjected to the silicone oil treatment can be evenly present on the surface of the toner. As a result, the concavity and convexity transferability can be improved while the cleaning property is maintained ([0019]). When a dry coating method is used to coat the coating resin on the surface of the core material of the carrier, it is possible to form a resin coating layer having a desired thickness by repeating steps 1 to 3 as taught by Ueda ([0112]).
Furthermore, claim 8 requires that the toner contains an inorganic pigment containing a metal atom. Using the broadest reasonable interpretation of this claim language, the titanium oxide particles utilized as an external additive as mentioned above could be considered as an inorganic pigment containing a metal atom. Additionally, the Applicant names titanium oxide as an example of a suitable white pigment that can be used in the instant invention (see pg. 24, line 9). The number average major axis diameter of the titanium oxide is preferably 20 to 200 nm in consideration of concavity and convexity transferability and charge stability ([0050]). In the external additive treatment step, Ueda teaches that the external additives are uniformly mixed using a certain mixing strength. Ueda further teaches that the mixing strength can be controlled, such as the peripheral speed of the stirring blade, as well as the mixing time or temperature to control the cracking degree of the external additive or adherence strength ([0220]). 
Ueda teaches that the silica used as the external additive can be produced using any known method in the art, such as a method of burning silicon tetrachloride in an oxygen or hydrogen flame, fumed silica that is a by-product at the time of metallic silicon production, neutralizing sodium silicate with a mineral acid, or sol-gel ([0025]). The number average primary particle size of the silicone oil-treated silica is preferably 5 to 300 nm and more preferably 30 to 90 nm. When the particle size of the silicone oil-treated silica is adjusted to 20 nm or more, it is easy to uniformly adhere the silica onto the surface of the toner base particles. This improves the concavity and convexity transferability of the toner particles ([0037]). Further, when the silica is adjusted to 200 nm or less, the silica is easily adhered onto the surfaces of the toner particles. This improves the cleaning and charge stability of the toner particles ([0037]). 
As previously mentioned, Ueda teaches that a carrier that contains core material particles, such as ferrite, and a resin coating layer that coats the core material particle. The ferrite material is a compound represented by the formula: (MO)x(Fe2O3)y where the molar ratio of y of Fe2O3 is preferably 30 to 95 mole% ([0060]). When the ferrite has a molar ratio y within the range, magnetization is easy to realize and carrier particles can be produced without causing adhesion between the carrier particles. The M in the previously mentioned formula is a metal atom, such as manganese or magnesium ([0060]). The resin constituting the resin coating layer of the carrier may contain a constituent unit derived from a monomer copolymerizable with the (meth)acrylic acid ester monomer, such as (meth)acrylic monomers having a carboxyl group, or a hydroxyl group ([0078]). When the alicylic (meth)acrylic acid ester is copolymerized with another (meth)acrylic acid ester, abrasion resistance and low volume resistance is exhibited (0074]). The thickness of the resin coating layer is preferably 0.05 to 4 μm, and even more preferably 0.2 to 3 μm. When the thickness of the resin coating layer falls within this range, charging ability and endurance of the carrier particles are improved ([0090]). In Examples 1-11 of the carrier, Ueda teaches the use of a cyclohexyl methacrylate-methyl methacrylate copolymer as the constituent unit of the resin layer of the carrier ([Table 1]). 
The toner base particles contain a crystalline binder resin from the viewpoint of low temperature fixability ([0123]). The crystalline resin does not have a stepwise endothermic change but has a clear endothermic peak in differential scanning calorimetry (DSC). The clear endothermic peak is a peak in which the half width of the endothermic peak is within 15 ºC when measured at a temperature raising rate of 10 ºC/min ([0124]). The crystalline resin is preferably a crystalline polyester resin that is obtained by polycondensation reaction of bivalent or higher carboxylic acid and a derivative, with a bivalent or higher alcohol and a derivative. The melting point of the crystalline polyester resin is from 55 to 90 ºC ([0126]). The content of the crystalline resin in the binder resin is not particularly limited, but is preferably less than 50 parts by mass with respect to 100 parts by mass of the total amount of the binder resin. When the content is less than 50 parts by mass, environmental dependency on the charge amount caused by moisture absorbency of the crystalline polyester resin can be reduced. The lower limited value of the content is 5 parts by mass or more. When the content of the crystalline resin is 5 parts or more, the toner has excellent low temperature fixability ([0144]). Ueda further teaches that the average circularity and diameter of the core shell black toner particles in Example 1 were 5.5 µm and 0.960, respectively ([0220]), which is sufficiently similar to the average circularity and diameter of black toner particle K2 in the spec (0.971 and 5.7 µm, respectively), which has a half drop temperature of 105 ºC (see page 66, lines 21-22 of the instant spec). Therefore, the toner particles of Ueda would be expected to have a similar half drop temperature as black toner particle K2, since the size and shape of both toners are sufficiently similar to each other.
Finally, Ueda teaches that the concavity and convexity transferability of the toner was measured using an image forming apparatus, which would need to comprise all of the units claimed in Claim 16 in order to form an image ([0321]).
Although Ueda teaches hydrophobic silica particles as an external additive to the toner particles, Ueda does not specifically teach the addition of silica particles to the resin coating layer. However, Ueda does teach that the resin coating layer of the carrier may contain other additives conventionally known in the art ([0080]). 
Kohri teaches magnetic carrier particles dispersed in a binder resin (Col. 2, lines 55-57). The carrier particles are surface treated by fine particles such as silica or titanium oxide and then treated with heat to modify the surface of the carrier (Col. 3, lines 55-58, Claims 2 and 17). In the production examples of the carrier, Kohri utilizes commercially known silica Aerosil #200 to treat a Zn-type ferrite core particle (Col. 8, “Preparation of Carrier I”, lines 21-30). Additionally, the toner was also treated with hydrophobic silica (Col. 9, lines 31-34). When a toner and carrier were revolved in a polybottle, Toners 1-8 mixed with Carrier I exhibited no adherence of the carrier (Col. 11, lines 1-20, Table 2).
Ueda does not specifically mention the B/A ratio as defined by the claim set. The Applicant discloses that the ratio B/A is an index for evaluating surface roughness (see pg. 6 of the instant spec) and can be controlled by using production conditions for forming the resin layer (see pg. 9 of the instant spec). Therefore, it is understood that the B/A ratio depends on at least the relationship between the particle surface roughness and diameter of the carrier. The Applicant further discloses that the volume average particle diameter of the magnetic particles is preferably 15 µm to 100 µm and that the arithmetic average height Ra is preferably 0.1 µm to 1 µm, and more preferably 0.2 µm to 0.8 µm (page 10 of the instant specification). 
Ueda is also silent to teach the surface roughness of the carrier. However, Morooka teaches a carrier for developing an electrostatic charge image that has a core including a magnetic member in a binder resin for a core and a resin coating layer which covers a surface of the core having a surface roughness Ra of from 0.25 µm to 0.4 µm (Col. 1, lines 41-45). Morooka teaches that the carrier has almost smooth surface properties, and ruggedness of the surface is represented by using surface roughness Ra as an index. The surface roughness Ra of the coating layer configuring the surface of the carrier is from 0.25 µm to 0.4 µm and preferably from 0.3 µm to 0.4 µm from the viewpoint of preventing frictional charging inhibition (spacer effect of silica) between the toner and the carrier due to silica and adhesion of the silica to the carrier, thereby preventing image deletion (image defect) (Col. 28, lines 57-67). Morooka further teaches that the volume average particle diameter of the carrier is preferably from 10 µm to 100 µm. When the volume average particle diameter is 10 µm or more, the developer is prevented from being scattered from a developing device. When the volume average particle diameter is 100 µm or less, the image concentration in the image to be formed is increased (Col. 29, lines 10-16).
Even though the combination of references does not expressly teach the Applicant-defined B/A ratio, the carrier of the Applicant and the combination of prior art both share a sufficiently similar resin coating layer having a similar thickness, have similar external additives, and are formed using a similar production method. They also have similar volume average particle diameters ([0067], [0279] of Ueda, pg. 10 of the instant specification). Therefore, the carrier of the prior art would inherently have a B/A ratio similar to that of the Applicant’s carrier. Alternatively, one of ordinary skill in the art would have been motivated to repeat the steps of forming the resin coating layer ([0108]-[0118] of Ueda) a plurality of times with the goal of optimizing the B/A ratio, by perfecting the surface roughness and diameter of the carrier.
Furthermore, it would have been obvious to someone of ordinary skill in the art to have treated the resin-coated carrier of Ueda with silica particles, using the guidance of Kohri, to further inhibit the adherence of the toner particles to the carrier. Furthermore, it would have been obvious to optimize the amount of silica to be added to the surface of the carrier in view of perfecting the hydrophobic properties of the carrier. It would have also been obvious to optimize the thickness of the resin coating layer of the carrier to perfect the area ratio of convex portions caused by the inorganic pigment, since modified Ueda teaches a toner having excellent concavity and convexity transferability. Finally, it would have been obvious to optimize the peripheral speed of the stirring blade, the mixing time, or temperature to optimize the average height of the convex portions caused by the titanium oxide on the surface of the toner in view of perfecting the cracking degree and adherence strength of the titanium oxide external additive.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737           

/PETER L VAJDA/Primary Examiner, Art Unit 1737